IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                                                                       FILED
                             January 2022 Term                      April 26, 2022
                               _____________                           released at 3:00 p.m.
                                                                   EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                No. 21-0737                             OF WEST VIRGINIA

                               _____________

                 STATE OF WEST VIRGINIA EX REL.
          WEST VIRGINIA UNIVERSITY HOSPITALS, INC.; AND
           WEST VIRGINIA UNITED HEALTH SYSTEM, INC.,
                     d/b/a WVU HEALTHCARE,
                             Petitioners,

                                     V.

               THE HONORABLE PHILLIP D. GAUJOT,
     JUDGE OF THE CIRCUIT COURT OF MONONGALIA COUNTY;
     CHRISTOPHER THOMACK; AND JOSEPH MICHAEL JENKINS,
                            Respondents.
          ________________________________________________

                   PETITION FOR WRIT OF PROHIBITION

                             WRIT DENIED
            ________________________________________________

                          Submitted: March 2, 2022
                            Filed: April 26, 2022


Marc E. Williams                                 Christopher J. Regan
Robert L. Massie                                 Bordas & Bordas, PLLC
Jennifer W. Winkler                              Wheeling, West Virginia
Nelson Mullins Riley & Scarborough, LLP          David J. Romano
Huntington, West Virginia                        Jennifer L. Finch
Christine S. Vaglienti                           Romano Law Offices
West Virginia University Hospitals, Inc.         Clarksburg, West Virginia
Morgantown, West Virginia                        David E. Goddard
Attorneys for the Petitioners                    Edmund L. Wagoner
                                                 Goddard & Wagoner
Mychal S. Schulz                                 Clarksburg, West Virginia
Babst Calland                                    Attorneys for the Respondents
Charleston, West Virginia
Todd A. Mount                                    Anthony J. Majestro
Shaffer & Shaffer, PLLC                          Powell & Majestro PLLC
Madison, West Virginia                           Charleston, West Virginia
Attorneys for Amicus Curiae,                     Attorney for Amicus Curiae,
Defense Trial Counsel of                         West Virginia Association for
West Virginia                                    Justice



JUSTICE MOATS delivered the Opinion of the Court.

JUSTICE WALKER, deeming herself disqualified, did not participate.

JUSTICE ALAN D. MOATS, sitting by temporary assignment.

JUDGE STACY L. NOWICKI-ELDRIDGE, sitting by temporary assignment.

JUSTICE ARMSTEAD concurs, in part, dissents, in part, and reserves the right to
file a separate opinion.
                             SYLLABUS BY THE COURT



              1.     “A writ of prohibition will not issue to prevent a simple abuse of

discretion by a trial court. It will only issue where the trial court has no jurisdiction or

having such jurisdiction exceeds its legitimate powers. W. Va. Code, 53-1-1.” Syllabus

point 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).



              2.     “When a circuit court fails or refuses to obey or give effect to the

mandate of this Court, misconstrues it, or acts beyond its province in carrying it out, the

writ of prohibition is an appropriate means of enforcing compliance with the mandate.”

Syllabus point 5, State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 591

S.E.2d 728 (2003).



              3.     “A circuit court’s interpretation of a mandate of this Court and

whether the circuit court complied with such mandate are questions of law that are

reviewed de novo.” Syllabus point 4, State ex rel. Frazier & Oxley, L.C. v. Cummings, 214

W. Va. 802, 591 S.E.2d 728 (2003).



              4.     “Before certifying a class under Rule 23 of the West Virginia Rules of

Civil Procedure [2017], a circuit court must determine that the party seeking class



                                             i
certification has satisfied all four prerequisites contained in Rule 23(a)–numerosity,

commonality, typicality, and adequacy of representation–and has satisfied one of the three

subdivisions of Rule 23(b). As long as these prerequisites to class certification are met, a

case should be allowed to proceed on behalf of the class proposed by the party.” Syllabus

point 8, In re West Virginia Rezulin Litigation, 214 W. Va. 52, 585 S.E.2d 52 (2003).



              5.     “A class action may only be certified if the trial court is satisfied, after

a thorough analysis, that the prerequisites of Rule 23(a) of the West Virginia Rules of Civil

Procedure have been satisfied. Further, the class certification order should be detailed and

specific in showing the rule basis for the certification and the relevant facts supporting the

legal conclusions.” Syllabus point 8, State ex rel. Chemtall Inc. v. Madden, 216 W. Va.

443, 607 S.E.2d 772 (2004).



              6.     “The ‘commonality’ requirement of Rule 23(a)(2) of the West

Virginia Rules of Civil Procedure [2017] requires that the party seeking class certification

show that ‘there are questions of law or fact common to the class.’ A common nucleus of

operative fact or law is usually enough to satisfy the commonality requirement. The

threshold of ‘commonality’ is not high, and requires only that the resolution of common

questions affect all or a substantial number of the class members.” Syllabus point 11, In

re West Virginia Rezulin Litigation, 214 W. Va. 52, 585 S.E.2d 52 (2003).



                                              ii
              7.     “For purposes of Rule 23(a)(2) of the West Virginia Rules of Civil

Procedure [2017], ‘a “question” “common to the class” must be a dispute, either of fact or

of law, the resolution of which will advance the determination of the class members’

claims.’ Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 369, 131 S. Ct. 2541, 2562, 180

L. Ed. 2d 374 (2011) (Ginsburg concurring in part and dissenting in part) (emphasis

added).” Syllabus point 2, State ex rel. West Virginia University Hospitals, Inc. v. Gaujot,

242 W. Va. 54, 829 S.E.2d 54 (2019).



              8.     “For commonality to exist under Rule 23(a)(2) of the West Virginia

Rules of Civil Procedure [2017], class members’ ‘claims must depend upon a common

contention[,]’ and that contention ‘must be of such a nature that it is capable of classwide

resolution[.]’ Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S. Ct. 2541, 2551,

180 L. Ed. 2d 374 (2011). In other words, the issue of law (or fact) in question must be

one whose ‘determination . . . will resolve an issue that is central to the validity of each

one of the claims in one stroke.’ Id. (emphasis added).” Syllabus point 3, State ex rel.

West Virginia University Hospitals, Inc. v. Gaujot, 242 W. Va. 54, 829 S.E.2d 54 (2019).



              9.     “Before certifying a class pursuant to Rule 23 of the West Virginia

Rules of Civil Procedure, it is imperative that the class be identified with sufficient

specificity so that it is administratively feasible for the court to ascertain whether a



                                            iii
particular individual is a member.” Syllabus point 3, State ex rel. Metropolitan Life

Insurance Co. v. Starcher, 196 W. Va. 519, 474 S.E.2d 186 (1996).



              10.    “To demonstrate the existence of a class pursuant to Rule 23 of the

West Virginia Rules of Civil Procedure, it is not required that each class member be

identified, but only that the class can be objectively defined. It is not a proper objection to

certification that the class as defined may include some members who do not have claims

because certification is conditional and may be altered, expanded, subdivided, or vacated

as the case progresses toward resolution on the merits.” Syllabus point 2, State ex rel.

Metropolitan Life Insurance Co. v. Starcher, 196 W. Va. 519, 474 S.E.2d 186 (1996).



              11.    “When this Court remands a case to the circuit court, the remand can

be either general or limited in scope. Limited remands explicitly outline the issues to be

addressed by the circuit court and create a narrow framework within which the circuit court

must operate. General remands, in contrast, give circuit courts authority to address all

matters as long as remaining consistent with the remand.” Syllabus point 2, State ex rel.

Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 591 S.E.2d 728 (2003).



              12.    “Upon remand of a case for further proceedings after a decision by

this Court, the circuit court must proceed in accordance with the mandate and the law of

the case as established on appeal. The trial court must implement both the letter and the

                                              iv
spirit of the mandate, taking into account the appellate court’s opinion and the

circumstances it embraces.” Syllabus point 3, State ex rel. Frazier & Oxley, L.C. v.

Cummings, 214 W. Va. 802, 591 S.E.2d 728 (2003).




                                         v
Moats, Justice:

              For the third time, the petitioners, West Virginia University Hospitals, Inc.,

and West Virginia United Health System, Inc., d/b/a WVU Healthcare (collectively “WVU

Hospitals”), seek to invoke the original jurisdiction of this Court to obtain an extraordinary

writ of prohibition in relation to class action litigation filed by respondents, Christopher

Thomack and Joseph Michael Jenkins (collectively “Class Representatives”), that has been

pending since 2013. This time, WVU Hospitals argue that they are entitled to prohibitory

relief because the circuit court failed to follow the express mandate of this Court as set

forth in State ex rel. West Virginia University Hospitals, Inc. v. Gaujot, 242 W. Va. 54, 829

S.E.2d 54 (2019). Specifically, WVU Hospitals claim that the circuit court violated this

Court’s mandate by failing to conduct a sufficiently thorough analysis of the commonality,

ascertainability, and predominance factors required for class certification under Rule 23 of

the West Virginia Rules of Civil Procedure. Additionally, WVU Hospitals contend that

the circuit court failed to give careful consideration to ethical issues pertaining to the

inclusion of lawyers within the class definition, also in violation of this Court’s mandate.

After considering the briefs and oral arguments of the parties, the briefs of amici curiae, 1




              1
                We recognize and appreciate the participation in this case of the Defense
Trial Counsel of West Virginia, who filed an amicus curiae brief in support of the
petitioners, West Virginia University Hospitals, and The West Virginia Association for
Justice, who filed an amicus curiae brief in support of the respondent, Judge Phillip D.
Gaujot. We have considered the arguments presented by these amici curiae in deciding
this case.

                                              1
the appendix record for this matter, and relevant legal precedent, we find no inadequacy in

the circuit court’s findings of commonality and ascertainability. We further conclude that

the circuit court was under no obligation to revisit its predominance analysis or the class

definition under this Court’s prior mandate. Accordingly, we deny the requested writ of

prohibition.



                                            I.

                     FACTUAL AND PROCEDURAL HISTORY

               This case has followed a tortured path. Class Representatives Mr. Thomack

and Mr. Jenkins were each injured in unrelated accidents in 2012 and received treatment

at Ruby Memorial Hospital (“Ruby”) in Morgantown, West Virginia. Ruby is under the

umbrella of Petitioners, WVU Hospitals. Then, in anticipation of litigation to recover

damages for their accident-related injuries, Messrs. Thomack and Jenkins each sought,

through their separate counsel, a copy of medical records documenting their respective

stays at Ruby. Mr. Thomack alleges that he was required to pay $514.40 for a computer

disc containing copies of his already-existing computerized medical records. Mr. Jenkins

similarly avers that he was required to pay $656.80 for a computer disc containing copies

of his already-existing computerized medical records. It is further alleged that WVU

Hospitals arrived at these amounts by charging forty cents per page for copies of already




                                            2
existing medical records, regardless of whether they were produced in paper or electronic

form, along with a ten-dollar search fee.

              Based on the theory that the fees charged by WVU Hospitals violated West

Virginia Code § 16-29-2(a) (eff. 1999), Mr. Thomack first asserted his claims against

WVU Hospitals over nine years ago, in January 2013. Mr. Jenkins followed shortly

thereafter, filing his claims in June 2013. The cases were consolidated, and Messrs.

Thomack and Jenkins filed their “Consolidated Amended Complaint” asserting a putative

class action on January 9, 2014. After the circuit court entered an order granting class

certification, WVU Hospitals filed their first petition seeking a writ of prohibition in this

Court on June 25, 2014. The petition was refused in an unpublished order. State ex rel.

WVU Hospitals v. Gaujot, No. 14-0611 (W. Va. filed August 26, 2014) (“Gaujot I”). More

than two-and-a-half years after the writ of prohibition was refused in Gaujot I, this Court

handed down its decision in State ex rel. Healthport Technologies, LLC v. Stucky, 239

W. Va. 239, 800 S.E.2d 506 (2017), which found that a patient lacked standing to pursue

a claim against a medical provider for allegedly excessive charges when those charges were

paid solely by the patient’s lawyer. Relying on Healthport, WVU Hospitals filed a motion

in the circuit court to decertify the class. The motion was denied, and on July 5, 2018, the

circuit court entered an order amending the class definition as follows to comport with the

Healthport decision:

              Any person, who, from January 18, 2008[,] until June 5, 2014,



                                             3
              (1) requested in writing copies of patient medical records from
              Defendant, West Virginia University Hospitals, Inc., including
              the individual patient and any person who was an authorized
              agent or authorized representative of the patient through legal
              representation;

              and

              (2) paid the fees charged by the Defendant to obtain such
              requested medical records.

WVU Hospitals then filed their second petition for writ of prohibition on October 1, 2018,

and asked this Court “to prohibit [the circuit court judge] from conducting any further

proceedings until he has vacated his order denying their motion to decertify the class.”

State ex rel. W. Va. Univ. Hosps., Inc. v. Gaujot, 242 W. Va. 54, 57, 829 S.E.2d 54, 57

(2019) (“Gaujot II”). WVU Hospitals argued in Gaujot II that the class was improperly

certified because the features of commonality and ascertainability required by Rule 23 of

the West Virginia Rules of Civil Procedure were absent, and the class included people who

lacked standing. Addressing only commonality, the Gaujot II Court granted the writ of

prohibition as moulded, and vacated the circuit court’s order denying WVU Hospitals’

motion to decertify the class. 2




              2
                The Court commented, “[b]ecause we grant the writ as moulded and vacate
the circuit court’s order, we need not consider the Hospitals’ other grounds for seeking a
writ of prohibition.” State ex rel. W. Va. Univ. Hosps., Inc. v. Gaujot, 242 W. Va. 54, 64,
829 S.E.2d 54, 64 (2019).

                                            4
              Following this Court’s remand, additional discovery was conducted. WVU

Hospitals then filed a renewed motion to decertify the class, which the circuit court denied.

However, in response to comments made in Gaujot II regarding the inclusion of certain

lawyers in the certified class, the court redefined the class as follows:

              Any person, who, from January 18, 2008[,] until June 5, 2014,

              (1)    requested in writing copies of patient medical records
                     from Defendant, West Virginia University Hospitals,
                     Inc., including the patient or any person who was an
                     authorized agent or authorized representative of the
                     patient; and

              (2)    paid the fees charged by the Defendant to obtain such
                     requested medical records; and

              (3)    provided however, that attorneys who paid for a client’s
                     medical records in connection with investigation of
                     claims and/or litigation on behalf of that client, but were
                     never repaid for those costs, are specifically excluded
                     from class membership.

Thereafter, WVU Hospitals filed a motion under Rule 60(b) of the West Virginia Rules of

Civil Procedure asking the circuit court to reconsider its ruling. The circuit court also

denied the Rule 60(b) motion, and WVU Hospitals filed their third petition for writ of

prohibition, alleging that the circuit court failed to follow the express mandate of this Court

set forth in Gaujot II. We issued a rule to show cause, and for the reasons explained below,

we deny the requested writ.




                                              5
                                               II.

                       STANDARD FOR ISSUANCE OF WRIT

              It has long been established that “[a] writ of prohibition will not issue to

prevent a simple abuse of discretion by a trial court. It will only issue where the trial court

has no jurisdiction or having such jurisdiction exceeds its legitimate powers. W. Va. Code,

53-1-1.” Syl. pt. 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425

(1977).   Here, WVU Hospitals effectively claim that the circuit court exceeded its

legitimate powers.

                      In determining whether to entertain and issue the writ of
              prohibition for cases not involving an absence of jurisdiction
              but only where it is claimed that the lower tribunal exceeded
              its legitimate powers, this Court will examine five factors: (1)
              whether the party seeking the writ has no other adequate
              means, such as direct appeal, to obtain the desired relief; (2)
              whether the petitioner will be damaged or prejudiced in a way
              that is not correctable on appeal; (3) whether the lower
              tribunal’s order is clearly erroneous as a matter of law; (4)
              whether the lower tribunal’s order is an oft repeated error or
              manifests persistent disregard for either procedural or
              substantive law; and (5) whether the lower tribunal’s order
              raises new and important problems or issues of law of first
              impression. These factors are general guidelines that serve as a
              useful starting point for determining whether a discretionary
              writ of prohibition should issue. Although all five factors need
              not be satisfied, it is clear that the third factor, the existence of
              clear error as a matter of law, should be given substantial
              weight.

Syl. pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).




                                               6
              In this original jurisdiction proceeding, WVU Hospitals argue that the circuit

court failed to comply with the express mandate issued by this Court in Gaujot II. A

petition for writ of prohibition is an appropriate means of bringing this issue to the Court.

“When a circuit court fails or refuses to obey or give effect to the mandate of this Court,

misconstrues it, or acts beyond its province in carrying it out, the writ of prohibition is an

appropriate means of enforcing compliance with the mandate.” Syl. pt. 5, State ex rel.

Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 591 S.E.2d 728 (2003). Our review

of whether the circuit court complied with a mandate of this Court is de novo. “A circuit

court’s interpretation of a mandate of this Court and whether the circuit court complied

with such mandate are questions of law that are reviewed de novo.” Syl. pt. 4, id.



              However, we remain mindful that “[t]his Court is restrictive in the use of

prohibition as a remedy.” State ex rel. W. Va. Fire & Cas. Co. v. Karl, 199 W. Va. 678,

683, 487 S.E.2d 336, 341 (1997).

              We limit our exercise of original jurisdiction because
              “‘“‘[m]andamus, prohibition and injunction against judges are
              drastic and extraordinary remedies . . . . As extraordinary
              remedies, they are reserved for really extraordinary causes.’”’”
              State ex rel. United States Fidelity & Guar. Co. v. Canady, 194
              W. Va. 431, 436, 460 S.E.2d 677, 682 (1995), quoting State ex
              rel. Doe v. Troisi, 194 W. Va. [28,] 31, 459 S.E.2d [139,] 142
              [(1995)], quoting Ex parte Collett, 337 U.S. 55, 72, 69 S. Ct.
              944, 953, 93 L. Ed. 1207, 1217 (1949), quoting Ex parte
              Fahey, 332 U.S. 258, 259-60, 67 S. Ct. 1558, 1559, 91 L. Ed.
              2041, 2043 (1947).



                                              7
State ex rel. Suriano v. Gaughan, 198 W. Va. 339, 345, 480 S.E.2d 548, 554 (1996).

Guided by these various standards, we will address the issues raised by WVU Hospitals.



                                              III.

                                       DISCUSSION

              In this original jurisdiction proceeding, WVU Hospitals contend that a writ

of prohibition is warranted because the trial court defied this Court’s mandate issued in

Gaujot II by failing to conduct a sufficiently thorough analysis of the requirements for class

certification and failing to comply with the law of the case. It is well settled that

                     [b]efore certifying a class under Rule 23 of the West
              Virginia Rules of Civil Procedure [2017], a circuit court must
              determine that the party seeking class certification has satisfied
              all four prerequisites contained in Rule 23(a)–numerosity,
              commonality, typicality, and adequacy of representation–and
              has satisfied one of the three subdivisions of Rule 23(b). As
              long as these prerequisites to class certification are met, a case
              should be allowed to proceed on behalf of the class proposed
              by the party.

Syl. pt. 8, In re W. Va. Rezulin Litig., 214 W. Va. 52, 585 S.E.2d 52 (2003). Likewise, this

Court has made clear that

                      [a] class action may only be certified if the trial court is
              satisfied, after a thorough analysis, that the prerequisites of
              Rule 23(a) of the West Virginia Rules of Civil Procedure have
              been satisfied. Further, the class certification order should be
              detailed and specific in showing the rule basis for the
              certification and the relevant facts supporting the legal
              conclusions.



                                               8
Syl. pt. 8, State of W. Va. ex rel. Chemtall Inc. v. Madden, 216 W. Va. 443, 607 S.E.2d 772

(2004). In support of their petition seeking a writ of prohibition, WVU Hospitals raise four

specific areas in which they contend the circuit court did not follow the mandate from

Gaujot II. First, they claim that the circuit court inadequately analyzed the commonality

requirement for class certification. Next, WVU Hospitals argue that the circuit court failed

to conduct a thorough analysis of the ascertainability requirement for class certification.

Additionally, they assert that the circuit court failed to comply with the requirements set

out in State ex rel. Surnaik Holdings of WV, LLC v. Bedell, 244 W. Va. 248, 852 S.E.2d

748 (2020), in analyzing the predominance factor for class certification. Finally, WVU

Hospitals maintain that the circuit court failed to give careful consideration to the inclusion

of attorneys as class members as required by the mandate in Gaujot II. We address each

of these issues in turn.



                                       A. Commonality

                       In Gaujot II, this Court observed that, before the circuit court, WVU

Hospitals had

                repeatedly challenged Mr. Thomack and Mr. Jenkins’s claim
                that commonality could be found in the Hospitals’ uniform
                charging practices and in the Hospitals’ alleged violation of
                W. Va. Code § 16-29-2(a) [1999]. Yet the circuit court
                persisted in finding commonality without ever truly addressing
                the Hospitals’ arguments or indicating with clarity the rationale
                for such findings.



                                               9
242 W. Va. at 64, 829 S.E.2d at 64. Accordingly, in granting the requested writ of

prohibition as moulded, the Court vacated the circuit court’s order denying WVU

Hospitals’ motion to decertify the class and urged the circuit court to, upon remand,

“determine whether the requirements of Rule 23, particularly as they relate to

commonality, have been met[.]” 242 W. Va. at 64, 829 S.E.2d at 64 (emphasis added).



             Following this Court’s remand, the circuit court revisited commonality in its

October 30, 2020 “Order Denying Defendants’ Renewed Motion to Decertify Class” as

follows:

                    13.     Based upon the evidence presented from the
             deposition testimony of WVUHS’s Rule 30(b)(7) witness,
             Christine Matheny, and [their] Director of Health Information
             Management for West Virginia University Hospitals, Melissa
             Martin (who signed the affidavit relied upon by the WVSCA),
             it appears that evidence exists to establish that the average cost
             of the reasonable expenses incurred in producing medical
             records for the period of June 6, 2014 through July 31, 2014 is
             transferrable to the class time period.

                     14.    The average cost for each medical record request
             fulfilled for the time period of June 6, 2014 through July 31,
             2014 was $2.08.

                     15.    Based upon that average cost of $2.08 per
             request fulfilled, and further considering WVUHS’ admission
             that [they] never attempted to charge only the fees necessary to
             reimburse [them] for [their] reasonable costs incurred as
             allowed under the statute, it appears that liability may exist in
             this matter on a class-wide basis.




                                            10
       16.    Based upon that average cost of $2.08 per
request fulfilled, it appears that each and every requestor
suffered damages based on the $10.00 search fee alone,
without even considering the additional damages related to the
$0.40 per page/image fee that was charged for every class
member’s request.

        17.    Based upon the evidence presented in response
to Defendants’ motion, it appears that “probable and
inferential” evidence and “direct and positive proof” exist to
allow Plaintiffs to potentially meet their burden of proof on
both liability and damages on a class-wide basis, as explained
in the affidavit of Plaintiffs’ expert, Kathryn Crouse.

        18.     The Court FINDS that many common issues
exist in this case. The statute at issue, W. Va. Code § 16-29-2,
applies to govern the charges Defendants could charge to every
class member. WVUHS[’s] admi[ssion] that it did not attempt
to compute its actual costs incurred for any member of the class
is the same. The inability to go back in time to re-create the
actual amount of WVUHS’ actual costs incurred is the same
for every member of the class. The necessity of using probable
and inferential data to determine the Class Members’ damages
as a result of WVUHS’ conduct is the same for every class
member. Finally, the proposed methodology for computing
damages for every class member is the same.

        19.    For the reasons set forth above, the Court FINDS
that Plaintiffs have met their burden to show that “there are
questions of law or fact common to the class.” Syl. Pt. 11 (in
part), Rezulin, 214 W. Va. 52, 585 S.E.2d 52.

        20.    Further, the Court FINDS that the common
questions in this case establish that a jury could establish both
liability and damages on a class-wide basis.




                               11
               WVU Hospitals rely on the Gaujot II Court’s comment that “it is not enough

for Mr. Thomack and Mr. Jenkins to allege that they and others like them are victims of

the same statutory violation,” and argue that the circuit court erred by basing its finding of

commonality for purposes of class certification solely on the violation of the statute

addressing the fee that may be charged for providing copies of patient medical records.

Gaujot II, 242 W. Va. at 62, 829 S.E.2d at 62. WVU Hospitals argue further that the circuit

court erred by using an “average cost” for records based on data gathered by the Hospitals

to track costs under the 2014 version of the statute when that version does not apply to the

class action plaintiffs.



               Class Representatives respond that factual evidence added to the record after

this Court’s decision in Gaujot II provided a sufficient basis to support commonality, and

the circuit court thoroughly analyzed this evidence when it concluded there are common

questions of both liability and damages in this case that can be determined on a class-wide

basis. We agree.



               We have held that

                      [t]he “commonality” requirement of Rule 23(a)(2) of
               the West Virginia Rules of Civil Procedure [2017] requires that
               the party seeking class certification show that “there are
               questions of law or fact common to the class.” A common
               nucleus of operative fact or law is usually enough to satisfy the
               commonality requirement. The threshold of “commonality” is


                                              12
              not high, and requires only that the resolution of common
              questions affect all or a substantial number of the class
              members.

Syl. pt. 11, In re W. Va. Rezulin Litig., 214 W. Va. 52, 585 S.E.2d 52. Accord Gaujot II,

242 W. Va. 54, 62, 829 S.E.2d 54, 62 (quoting In re W. Va. Rezulin Litig.). In Gaujot II,

we clarified that,

                     [f]or purposes of Rule 23(a)(2) of the West Virginia
              Rules of Civil Procedure [2017], “a ‘question’ ‘common to the
              class’ must be a dispute, either of fact or of law, the resolution
              of which will advance the determination of the class members’
              claims.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 369,
              131 S. Ct. 2541, 2562, 180 L. Ed. 2d 374 (2011) (Ginsburg
              concurring in part and dissenting in part) (emphasis added).

Syl. pt. 2, Gaujot II, 242 W. Va. 54, 829 S.E.2d 54. Furthermore,

                      [f]or commonality to exist under Rule 23(a)(2) of the
              West Virginia Rules of Civil Procedure [2017], class members’
              “claims must depend upon a common contention[,]” and that
              contention “must be of such a nature that it is capable of
              classwide resolution[.]” Wal-Mart Stores, Inc. v. Dukes, 564
              U.S. 338, 350, 131 S. Ct. 2541, 2551, 180 L. Ed. 2d 374
              (2011). In other words, the issue of law (or fact) in question
              must be one whose “determination . . . will resolve an issue
              that is central to the validity of each one of the claims in one
              stroke.” Id. (emphasis added).

Syl. pt. 3, Gaujot II, 242 W. Va. 54, 829 S.E.2d 54. With respect to the instant litigation,

the Court commented that

              it is not enough for Mr. Thomack and Mr. Jenkins to allege that
              they and others like them are victims of the same statutory
              violation. For commonality to exist, class members’ “claims
              must depend upon a common contention[,]” and that
              contention “must be of such a nature that it is capable of


                                             13
              classwide resolution[.]” State ex rel. Erie Ins. Prop. & Cas.
              Co. v. Nibert, No. 16-0884, 2017 WL 564160, at *6 (W. Va.
              Feb. 13, 2017) (memorandum decision) (quoting Wal-Mart,
              564 U.S. at 350, 131 S. Ct. at 2551, 180 L. Ed. 2d 374).

Gaujot II, 242 W. Va. at 62, 829 S.E.2d at 62.



              We disagree with WVU Hospitals’ characterization of the circuit court’s

findings on commonality as based solely on the alleged violation of West Virginia Code

§ 16-29-2(a). First, we remind WVU Hospitals that, in addressing the commonality issue,

the Gaujot II Court expressly pointed out that the circuit court had found commonality

“without ever truly addressing” the Hospitals’ challenge to Class Representatives’ claim

that “commonality could be found in the Hospitals’ uniform charging practices and in the

Hospitals’ alleged violation of W. Va. Code § 16-29-2(a) [1999].” 242 W. Va. at 64, 829

S.E.2d at 64. Thus, it appears that the circuit court addressed exactly the issue that

previously had been lacking in its commonality analysis.



              The Gaujot II Court did comment that for purposes of commonality, “it is

not enough for Mr. Thomack and Mr. Jenkins to allege that they and others like them are

victims of the same statutory violation.” 242 W. Va. at 62, 829 S.E.2d at 62. However,

WVU Hospitals misunderstand this comment and guidance provided by Wal-Mart Stores.

Wal-Mart Stores involved allegations of sex discrimination by a class of 1.5 million current

or former female Wal-Mart employees. The United States Supreme Court observed that


                                            14
“[q]uite obviously, the mere claim by employees of the same company that they have

suffered a Title VII injury, or even a disparate-impact Title VII injury, gives no cause to

believe that all their claims can productively be litigated at once.” 564 U.S. at 350, 131

S. Ct. at 2551, 180 L. Ed. 2d 374. This is because,

             in resolving an individual’s Title VII claim, the crux of the
             inquiry is “the reason for a particular employment decision,”
             Cooper v. Federal Reserve Bank of Richmond, 467 U.S. 867,
             876[, 104 S. Ct. 2794, 81 L. Ed. 2d 718] (1984). Here
             respondents wish to sue about literally millions of employment
             decisions at once. Without some glue holding the alleged
             reasons for all those decisions together, it will be impossible
             to say that examination of all the class members’ claims for
             relief will produce a common answer to the crucial question
             why was I disfavored.

Id. at 352, 131 S. Ct. at 2552, 180 L. Ed. 2d 374. The Court explained that

             “Conceptually, there is a wide gap between (a) an individual’s
             claim that he has been denied a promotion [or higher pay] on
             discriminatory grounds, and his otherwise unsupported
             allegation that the company has a policy of discrimination, and
             (b) the existence of a class of persons who have suffered the
             same injury as that individual, such that the individual’s claim
             and the class claims will share common questions of law or fact
             and that the individual’s claim will be typical of the class
             claims.”

Id. at 352-53, 131 S. Ct. at 2553, 180 L. Ed. 2d 374 (quoting General Telephone Co. of

Southwest v. Falcon, 457 U.S. 147, 157, 102 S. Ct. 2364, 2370, 72 L. Ed. 2d 740 (1982)).



             The Falcon Court suggested two ways to bridge the gap. One had no

application in Wal-Mart Stores; the other required “‘[s]ignificant proof that an employer


                                            15
operated under a general policy of discrimination.’” Id. at 353, 131 S. Ct. at 2553, 180

L. Ed. 2d 374 (quoting Falcon, 457 U.S. at 159 n.15, 102 S. Ct. at 2371 n.15, 72 L. Ed. 2d

740 ). Wal-Mart had no such policy. The Wal-Mart Court found that “[t]he second manner

of bridging the gap . . . is entirely absent here. Wal-Mart’s announced policy forbids sex

discrimination, . . . and as the District Court recognized the company imposes penalties for

denials of equal employment opportunity[.]” Id. It was this lack of a general policy that

prevented commonality from being established based upon the mere claim of a Title VII

injury.



              Unlike the facts of Wal-Mart, here it is undisputed that WVU Hospitals had

an established policy of charging a per page rate of forty cents along with a ten-dollar

search fee for copies of medical records. Class Representatives have alleged that WVU

Hospitals systematically violated West Virginia Code § 16-29-2(a) (eff. 1999) by charging

more than required to reimburse it for the reasonable expenses incurred in providing

requested copies of patient records. Pursuant to West Virginia Code § 16-29-2(a),

                     (a) The provider shall be reimbursed by the person
              requesting in writing a copy of the records at the time of
              delivery for all reasonable expenses incurred in complying
              with this article: Provided, That the cost may not exceed
              seventy-five cents per page for the copying of any record or
              records which have already been reduced to written form and
              a search fee may not exceed ten dollars.




                                            16
(Emphasis added). As the circuit court found, the question of whether WVU Hospitals

violated West Virginia Code § 16-29-2(a) by charging this set fee and by failing to charge

only the fees necessary to reimburse them for their reasonable costs incurred is a question

of liability capable of classwide resolution. The resolution of this question also will

advance the determination of the class members’ claims. Thus, the requirements of

Syllabus points 2 and 3 of Gaujot II are met.



              The circuit court additionally found questions of damages could be decided

on a class-wide basis. After West Virginia Code § 16-29-2(a) was amended in 2014 3 to

require a person requesting records to pay a reasonable cost-based fee, WVU Hospitals

changed how they calculated their fee for patient records, and this change appears to have

drastically reduced the amount charged for those records. Class Representatives claim,




              3
                  Under the 2014 amended version of West Virginia Code § 16-29-2(a),

                      [a] person requesting records from a provider shall
              place the request in writing and pay a reasonable, cost-based
              fee, at the time of delivery. Notwithstanding any other section
              of the code or rule, the fee shall be based on the provider’s cost
              of: (1) Labor for copying the requested records if in paper, or
              for placing the records in electronic media; (2) supplies for
              creating the paper copy or electronic media; and (3) postage if
              the person requested that the records be mailed.

W. Va. Code § 16-29-2(a) (eff. 2014). This statute has been amended two more times, in
2017 and again in 2021; however, the 2017 and 2021 versions are not pertinent to this
proceeding.

                                             17
though, that there is no tangible difference between a reimbursement of reasonable

expenses, under the 1999 version of West Virginia Code § 16-29-2(a), and the reasonable

cost-based fee allowed by the 2014 version. Moreover, the deposition testimony of WVU

Hospitals’ employee Melissa Martin, Assistant Vice President of Privacy and Health

Information Management, established that, for the period between 2008 and 2014, which

is the timeframe relevant to this class action, WVU Hospitals did not compute the actual

cost of producing a patient record for purposes of reimbursement. Due to this lack of data

to establish the actual cost of producing requested medical records during the timeframe

covered in this action, the circuit court found that the common question of whether WVU

Hospitals’ failure to compute such costs violates West Virginia Code § 16-29-2(a) is the

same for all class members, as is the resulting need to compute the actual cost using

probable and inferential data extrapolated from a time study generated by WVU Hospitals.

The time study was performed to create a formula for estimating the amount of time

required to produce a patient record for purposes of billing under the 2014 amended version

of West Virginia Code § 16-29-2(a). However, WVU Hospitals’ own employee, Christine

Metheny, explained in her deposition that WVU Hospitals’ method of gathering patient

records had not changed since July 2008; therefore, the time study calculated based upon

data gathered for the time period of November 2013 through June 2014 would be

applicable back to July 2008, since the same process for gathering data was being used.

Based upon data from the time study, Class Representatives’ expert witness was able to



                                            18
calculate an average invoice amount of $2.08 per record request. Because WVU Hospitals’

method of gathering patient records had not changed since July 1, 2008, this average is

applicable to the time period between July 1, 2008, and June 5, 2014. Thus, WVU

Hospitals’ failure to calculate their cost to produce patient records during the timeframe

relevant to this class action necessitates the use of the probable and inferential data

described above to determine the class members’ damages, and this probable and

inferential data is common to all or a substantial number of the class members.



               Although the Gaujot II Court clarified the requirements for commonality

under Rule 23(a)(2) of the West Virginia Rules of Civil Procedure, the Court reiterated that

“‘[t]he threshold of “commonality” is not high, and requires only that the resolution of

common questions affect all or a substantial number of the class members.’” Gaujot II,

242 W. Va. at 62, 829 S.E.2d at 62 (quoting Syl. pt. 11, in part, In re W. Va. Rezulin Litig.,

214 W. Va. 52, 585 S.E.2d 52).         The circuit court’s findings sufficiently establish

commonality.



                                    B. Ascertainability

               In Gaujot II, WVU Hospitals argued that the certified class lacked the feature

of ascertainability, but, having found grounds to grant the requested writ of prohibition on




                                             19
the issue of commonality, the Gaujot II Court found no need to address ascertainability. 4

Following our remand of the case, the circuit court re-defined the class as

        [a]ny person, who, from January 18, 2008[,] until June 5, 2014,

        (1) requested in writing copies of patient medical records from
            Defendant, West Virginia University Hospitals, Inc., including
            the patient or any person who was an authorized agent or
            authorized representative of the patient; and

        (2) paid the fees charged by the Defendant to obtain such requested
            medical records; and

        (3) provided however, that attorneys who paid for a client’s
            medical records in connection with investigation of claims
            and/or litigation on behalf of that client, but were never repaid

              4
                 The Court may also have declined to address ascertainability because the
circuit court’s order of February 23, 2018, which was the subject of the petition for writ of
prohibition, did not contain findings of fact and conclusions of law pertaining to
ascertainability. Notably, it was WVU Hospitals’ responsibility to request an order that
contained adequate findings and conclusions:

                      A party seeking to petition this Court for an
              extraordinary writ based upon a non-appealable interlocutory
              decision of a trial court, [sic] must request the trial court set out
              in an order findings of fact and conclusions of law that support
              and form the basis of its decision. In making the request to the
              trial court, counsel must inform the trial court specifically that
              the request is being made because counsel intends to seek an
              extraordinary writ to challenge the court’s ruling. When such
              a request is made, trial courts are obligated to enter an order
              containing findings of fact and conclusions of law. Absent a
              request by the complaining party, a trial court is under no duty
              to set out findings of fact and conclusions of law in non-
              appealable interlocutory orders.

Syl. pt. 6, State ex rel. Allstate Ins. Co. v. Gaughan, 203 W. Va. 358, 508 S.E.2d 75 (1998).


                                               20
              for those costs, are specifically excluded from class
              membership.

On the issue of ascertainability, the circuit court made the following findings in its order

denying WVU Hospitals’ Rule 60(b) motion:

                      8.      The class definition in this matter provides
              sufficient parameters for ascertaining class members regarding
              both liability and damages and this Court finds that the
              Defendants’ assertion that an individual assessment of each
              class member’s damages will be necessary has not been
              demonstrated under the facts presented to this Court; the
              liability is absolutely common to the entire Class as the Statute
              applied to all persons requesting medical records during the
              relevant Class time period and the damages suffered by the
              Class, while not the same for each Class member, are common
              and ascertainable as the facts at this stage of the proceeding
              demonstrate that the WVUH Defendants cannot determine the
              actual cost of each individual medical record request as the
              Statute required since WVUH did not keep, or attempt to
              determine, such costs; however the Defendants’ expert
              analysis set forth in the “time study” concluded that such
              individual charges would be the same as those charged under
              the subsequent version of the statute, thus providing a means
              of proving such individual cost; of course such is subject to
              further development of this case as it matures to trial; finally
              the claims process, as further supported by spreadsheets
              produced in this matter identifying patients of the Defendants
              that identify requests for medical records production during the
              class time period also are cogent evidence for this Court to find
              that ascertainability has been demonstrated as all of the Class
              requesters should be identifiable by these records produced by
              the Defendants.

                     9.     The claims process can be an appropriate
              mechanism to ascertain class members for purposes of
              settlement or trial of class action lawsuits.




                                             21
                      10.   Plaintiffs have submitted a proposed class notice
              and claims process in this matter, which would serve to
              ascertain the class members of this matter prior to settlement
              or trial.

                     11.     Rule 23’s requirement of ascertainability has
              been met in this matter for purposes of class certification, and
              no reconsideration of class certification on the element of
              ascertainability is warranted.

(Footnote omitted).



              WVU Hospitals argue that the circuit court erred by failing to conduct a

thorough analysis of ascertainability and contend that ascertaining the class in this matter

would require individualized fact finding to determine whether each class member suffered

a violation of the statute, who requested the patient records (the patient or an authorized

representative), and who paid for the records that were produced. 5 Class Representatives

respond that the circuit court conducted a thorough analysis and correctly found the class

to be ascertainable, particularly where WVU Hospitals have produced spreadsheets

showing each medical records request, the requestor, and the amount charged. They argue

further that claim forms can be completed by potential class members to verify class

membership by providing information as to who requested and initially paid for the records


              5
                Identifying who paid for the medical records is significant to the issue of
standing. In State ex rel. Healthport Technologies, LLC v. Stucky, 239 W. Va. 239, 800
S.E.2d 506 (2017), this Court found that a patient lacked standing to allege excessive fees
for copies of his medical records where the fee charged for the records was paid solely by
his lawyers.

                                            22
and, where paid for by someone other than the patient, whether the cost has been

reimbursed by the patient.



              As we found above in our discussion of commonality, the question of liability

in this case is common to all class members. Thus, at the outset we reject WVU Hospitals’

contention that individualized fact finding is required to determine whether each class

member suffered a violation of the statute for purposes of ascertainability.



              As to WVU Hospitals’ remaining grounds for arguing the class is not

ascertainable, this Court has previously held that “[b]efore certifying a class pursuant to

Rule 23 of the West Virginia Rules of Civil Procedure, it is imperative that the class be

identified with sufficient specificity so that it is administratively feasible for the court to

ascertain whether a particular individual is a member.” Syl. pt. 3, State ex rel. Metro. Life

Ins. Co. v. Starcher, 196 W. Va. 519, 474 S.E.2d 186 (1996). The Metropolitan Life Court

additionally held that

                      [t]o demonstrate the existence of a class pursuant to
              Rule 23 of the West Virginia Rules of Civil Procedure, it is not
              required that each class member be identified, but only that the
              class can be objectively defined. It is not a proper objection to
              certification that the class as defined may include some
              members who do not have claims because certification is
              conditional and may be altered, expanded, subdivided, or
              vacated as the case progresses toward resolution on the merits.




                                              23
Syl. pt. 2, id. In Metropolitan Life, the petitioner sought a writ of prohibition complaining

that the class definition contained a subjective element that required “determination of the

mental state of either the insurance agent and/or the insured.” Id. at 524, 474 S.E.2d at

191. See also 1 William B. Rubenstein, Newberg on Class Actions § 3:3 (5th ed. 2011)

(“A class definition that depends on subjective criteria, such as class members’ state of

mind, will fail for lack of definiteness.”). The Court found “no abuse of discretion

regarding the circuit court’s decision to certify the class,” but granted a writ of prohibition,

as moulded, solely to allow “the class and the mechanics for identifying its members [to]

be defined in a more specific fashion.” Metro. Life, 196 W. Va. at 526-27, 474 S.E.2d at

193-94.



              Here, unlike Metropolitan Life, the class definition relies on objective, rather

than subjective, criteria, i.e., those who submitted a written request for patient medical

records to WVU Hospitals and paid the fees charged by WVU Hospitals to obtain those

records. Moreover, WVU Hospitals have produced a spreadsheet that identifies all patients

for whom records were requested during the relevant timeframe. As Class Representatives

point out, it is thus administratively feasible for the court to ascertain whether a particular

individual is a member of the class by having prospective class members identify who

requested the records and who paid for them. See 1 Rubenstein, Newberg on Class Actions

§ 3:3 (“In some cases, courts address administrative feasibility from the prospective [sic]



                                              24
of potential class members, asking whether a prospective plaintiff could easily identify

himself or herself as having a right to recovery based on the description in the class

definition.”).



                 WVU Hospitals rely on EQT Production Co. v. Adair, 764 F.3d 347 (4th Cir.

2014), to support their argument that ascertainability is not present here, but EQT is easily

distinguishable. That case pertained to the payment of royalties for the production of

coalbed methane gas (“CBM”) when the ownership of the CBM estate is disputed. The

EQT court observed that “the proposed classes raise serious ascertainability issues because

they are defined to include both former and current gas estate owners.” Id. at 359. The

court explained that

                 some class members will be easy to identify because the classes
                 are all defined in reference to the ownership schedules that
                 EQT and CNX submitted to the Board. When ownership has
                 not changed hands, identifying class membership may be as
                 simple as cross-referencing the ownership schedules the
                 defendants themselves prepared . . . .

                        Complications arise, however, because ownership of
                 the gas estate has not been static since EQT and CNX first
                 prepared the ownership schedules. Some of the schedules were
                 prepared some twenty years ago, and they have not been
                 updated to account for changes in ownership. The schedules
                 therefore cannot aid a court in ascertaining those class
                 members who obtained their interest in the gas estate after the
                 schedules were first prepared.

                       The district court largely glossed over this problem,
                 merely noting that any ownership changes could be determined


                                               25
              by reference to local land records . . . . But resolving ownership
              based on land records can be a complicated and individualized
              process. Cf. Johnson v. Kan. City S., 224 F.R.D. 382, 389 (S.D.
              Miss. 2004) (denying certification on ascertainability grounds
              when determining class membership “would require
              individualized review of thousands of title documents
              containing differing and diverse conveyance language that
              would have to be analyzed according to the specific language
              used and applicable case law to ascertain the intention of the
              parties to the conveyances and the legal effect of the
              instruments”), aff’d sub nom. Johnson v. Kan. City S. Ry. Co.,
              208 Fed. Appx. 292, 297 (5th Cir. 2006). As the record in this
              case highlights, numerous heirship, intestacy, and title-defect
              issues plague many of the potential class members’ claims to
              the gas estate. In our view, these complications pose a
              significant administrative barrier to ascertaining the ownership
              classes.

EQT, 764 F.3d at 359 (footnote omitted). The instant matter simply does not involve the

type of complex individualized title issues that posed a significant administrative barrier to

ascertainability in EQT. Based upon the foregoing discussion, we find no grounds for

granting a writ of prohibition as to ascertainability.



                                     C. Predominance

              On remand, the circuit court entered two orders related to WVU Hospitals’

challenges to the class certification. On October 30, 2020, the circuit court entered an order

denying WVU Hospitals’ renewed motion to decertify class. 6 Thereafter, on July 28, 2021,




              WVU Hospitals’ renewed motion to decertify the class, which was filed on
              6

September 17, 2019, prior to this Court’s decision in State ex rel. Surnaik Holdings of WV,

                                              26
the circuit court entered an order denying WVU Hospitals’ Rule 60(b) motion asking the

circuit court to reconsider its order denying WVU Hospitals’ renewed motion to decertify

class. Neither of these orders address predominance. In fact, it appears that the only order

that includes a predominance analysis is the circuit court’s order of April 16, 2014, which

granted Class Representatives’ motion to certify the class. In that order, the circuit court

applied the standard for predominance from In re West Virginia Rezulin Litigation, 214

W. Va. 52, 71-72, 585 S.E.2d 52, 71-72 (2003), modified by State ex rel. Surnaik Holdings

of WV, LLC v. Bedell, 244 W. Va. 248, 852 S.E.2d 748 (2020), which was in effect at that

time. With respect to predominance, the In re Rezulin Court explained that

                     The predominance criterion in Rule 23(b)(3) is a
              corollary to the “commonality” requirement found in Rule
              23(a)(2). While the “commonality” requirement simply
              requires a showing of common questions, the “predominance”
              requirement requires a showing that the common questions of
              law or fact outweigh individual questions.

                      “A conclusion on the issue of predominance requires an
              evaluation of the legal issues and the proof needed to establish
              them. As a matter of efficient judicial administration, the goal
              is to save time and money for the parties and the public and to
              promote consistent decisions for people with similar claims.”
              In the Matter of Cadillac V8-6-4 Class Action, 93 N.J. 412,
              430, 461 A.2d 736, 745 (1983).                The predominance
              requirement is not a rigid test, but rather contemplates a review
              of many factors, the central question being whether
              “adjudication of the common issues in the particular suit has
              important and desirable advantages of judicial economy



LLC v. Bedell, 244 W. Va. 248, 852 S.E.2d 748 (2020), did not challenge the circuit court’s
prior analysis of predominance.

                                             27
              compared to all other issues, or when viewed by themselves.”
              2 Newberg on Class Actions, 4th Ed., § 4:25 at 174.

214 W. Va. at 71-72, 585 S.E.2d at 71-72. The circuit court’s order of April 16, 2014, was

the subject of WVU Hospitals’ first petition for writ of prohibition that was refused by this

Court in an unpublished order. Gaujot I, No. 14-0611 (W. Va. filed August 26, 2014).



              Now, WVU Hospitals argue that the circuit court violated this Court’s

mandate in Gaujot II by failing to apply the standard for predominance announced by this

Court in State ex rel. Surnaik Holdings of WV, LLC v. Bedell, 244 W. Va. 248, 852 S.E.2d

748, 7 which was decided in November 2020, more than six years after the circuit court


              7
                  Under the Surnaik standard,

                      When a class action certification is being sought
              pursuant to West Virginia Rule of Civil Procedure 23(b)(3), a
              class action may be certified only if the circuit court is satisfied,
              after a thorough analysis, that the predominance and
              superiority prerequisites of Rule 23(b)(3) have been satisfied.
              The thorough analysis of the predominance requirement of
              West Virginia Rule of Civil Procedure 23(b)(3) includes (1)
              identifying the parties’ claims and defenses and their
              respective elements; (2) determining whether these issues are
              common questions or individual questions by analyzing how
              each party will prove them at trial; and (3) determining whether
              the common questions predominate. In addition, circuit courts
              should assess predominance with its overarching purpose in
              mind—namely, ensuring that a class action would achieve
              economies of time, effort, and expense, and promote
              uniformity of decision as to persons similarly situated, without
              sacrificing procedural fairness or bringing about other
              undesirable results. This analysis must be placed in the written

                                                28
analyzed predominance, and more than a year after the Gaujot II decision was handed

down. WVU Hospitals misconstrue the mandate in Gaujot II as requiring the circuit court

to address predominance.



              When a case is remanded by this Court, following either an appeal or an

original jurisdiction proceeding, 8 the mandate rule is implicated:

              We have explained that under the mandate rule

                     [a] circuit court has no power, in a cause decided
                     by the Appellate Court, to re-hear it as to any
                     matter so decided, and, though it must interpret
                     the decree or mandate of the Appellate Court, in
                     entering orders and decrees to carry it into effect,
                     any decree it may enter that is inconsistent with
                     the mandate is erroneous and will be reversed.

              Syl. Pt. 1, Johnson v. Gould, 62 W. Va. 599, 59 S.E. 611
              (1907). See also United States v. Vigneau, 337 F.3d 62, 67 (1st
              Cir. 2003) (“One aspect of the law of the case doctrine is the
              ‘mandate’ rule, which requires a district court to follow the
              decisions of a higher court.”).




              record of the case by including it in the circuit court’s order
              regarding class certification.

Syl. pt. 7, Surnaik, 244 W. Va. 248, 852 S.E.2d 748.
              8
               See State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 808
n.7, 591 S.E.2d 728, 734 n.7 (2003) (stating that “for purposes of the mandate rule, we
consider the distinctions between appeals and original jurisdiction proceedings to be
inconsequential.”).

                                             29
State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 808, 591 S.E.2d 728,

734 (footnote omitted). However,

              The mandate rule is not limited to matters we decide either
              explicitly or implicitly on appeal. Rather, when this Court’s
              decision of a matter results in the case being remanded to the
              circuit court for additional proceedings, our mandate controls
              the framework that the circuit court must use in effecting the
              remand.

Id. at 809, 591 S.E.2d at 735. Accordingly,

                      [w]hen this Court remands a case to the circuit court,
              the remand can be either general or limited in scope. Limited
              remands explicitly outline the issues to be addressed by the
              circuit court and create a narrow framework within which the
              circuit court must operate. General remands, in contrast, give
              circuit courts authority to address all matters as long as
              remaining consistent with the remand.

Syl. pt. 2, id., 214 W. Va. 802, 591 S.E.2d 728. In considering whether a remand is general

or limited,

              a court must look to the entire mandate, examining every part
              of the opinion to determine if a remand is general or limited, as
              “[t]he relevant language could appear anywhere in an opinion
              or order, including a designated paragraph or section, or certain
              key identifiable language.” [U.S. v. Campbell, 168 F.3d 263,
              266-67 (6th Cir. 1999).] We stress though “that individual
              paragraphs and sentences must not be read out of context.” Id.
              at 267. Moreover, in the absence of explicit instructions, a
              remand order is presumptively general. Id. at 268.

Id. at 809, 591 S.E.2d at 735 (footnote omitted). Under this standard, then,

                     [u]pon remand of a case for further proceedings after a
              decision by this Court, the circuit court must proceed in
              accordance with the mandate and the law of the case as


                                              30
             established on appeal. The trial court must implement both the
             letter and the spirit of the mandate, taking into account the
             appellate court’s opinion and the circumstances it embraces.

Syl pt. 3, id., 214 W. Va. 802, 591 S.E.2d 728.



             After careful examination of the Gaujot II opinion, we perceive the remand

was limited as to the requirements for certification under Rule 23 of the West Virginia

Rules of Civil Procedure. The Court vacated the circuit court’s order denying WVU

Hospitals’ motion to decertify the class, but addressed only commonality under Rule 23.

The Gaujot II Court posed questions related to commonality and commented:

                    These are questions that must be decided in the first
             instance by the circuit court. On the record before us, it does
             not appear that the circuit court has addressed the question of
             commonality with sufficient factual findings and conclusions
             to allow us to conclude that its certification decision and
             subsequent refusal to decertify the class were the product of “a
             thorough analysis[.]” Syl. Pt. 8 (in part), Chemtall, 216 W. Va.
             443, 607 S.E.2d 772.

Gaujot II, 242 W. Va. at 64, 829 S.E.2d at 64. The Court also found that the circuit court

“exceeded its legitimate powers by certifying the class while failing to conduct a

sufficiently thorough analysis of the case to determine whether the commonality required

for class certification under Rule 23 of the West Virginia Rules of Civil Procedure is

present, ” and “urge[d] the circuit court to determine whether the requirements of Rule 23,

particularly as they relate to commonality, have been met and, if so, to craft a class




                                            31
definition consistent with such findings.” Id. Finally, the Court directed that the case be

“remanded for further actions consistent with this opinion.” Id.



              Contrary to the position taken by WVU Hospitals, this remand merely gives

the circuit court the “authority to address . . . matters [relating to the Rule 23 requirements]

as long as remaining consistent with the remand.” Syl. pt. 2, in part, Frazier & Oxley, 214

W. Va. 802, 591 S.E.2d 728. Taken in context, there is nothing in Gaujot II that expressly

directed the circuit court to address any of the Rule 23 factors other than commonality.

While the limited remand in Gaujot II was broad enough to permit the circuit court to

revisit predominance, it did not direct the circuit court to engage in such an analysis.



              Given the circumstances of this case, where the circuit court conducted its

predominance evaluation eight years ago under the standard then in effect, and

predominance was neither raised nor discussed in Gaujot II, we find no violation of this

Court’s mandate in Gaujot II by virtue of the circuit court’s decision to not revisit its

predominance analysis, and we find no grounds upon which to conclude that the circuit

court committed a substantial, clear-cut, legal error that would warrant the issuance of a

writ of prohibition in this regard. See Syl. pt. 1, in part, Hinkle v. Black, 164 W. Va. 112,

262 S.E.2d 744 (1979) (“[T]his Court will use prohibition . . . to correct only substantial,

clear-cut, legal errors plainly in contravention of a clear statutory, constitutional, or



                                              32
common law mandate which may be resolved independently of any disputed facts and only

in cases where there is a high probability that the trial will be completely reversed if the

error is not corrected in advance.”), superseded by statute on other grounds as stated in

State ex rel. Thornhill Grp., Inc. v. King, 233 W. Va. 564, 759 S.E.2d 795 (2014).




                                   D. Ethical Concerns

              WVU Hospitals’ final ground for relief concerns the inclusion of attorneys

in the circuit court’s definition of class members. In footnote 16 of Gaujot II, this Court

commented:

                      We would note some concerns about the circuit court’s
              July 5, 2018 order defining a class of plaintiffs that includes
              attorneys who requested their clients’ medical records and
              “paid the fees[.]” The order would appear to mean that an
              attorney who requests and pays for a client’s medical records
              (at least until such time, if any, that the client reimburses the
              attorney) would personally be a member of the class and,
              therefore, a litigant in the action. If so, are the attorney’s
              efforts for the attorney or the client? Such a scenario raises
              questions regarding ethical standards governing the attorney’s
              role in the litigation. See W. Va. R. Prof. Conduct 1.8(i)
              [2015] (“A lawyer shall not acquire a proprietary interest in the
              cause of action or subject matter of litigation the lawyer is
              conducting for a client[.]”). We believe that the question of
              whether attorneys who pay for their clients’ records should be
              included in any class should be given careful consideration if,
              after further proceedings below, the circuit court determines
              that Mr. Thomack and Mr. Jenkins’s consolidated claims
              satisfy the commonality and other requirements of Rule 23.




                                             33
242 W. Va. at 64, 829 S.E.2d at 64. During a status hearing following our remand of the

case, the circuit court acknowledged this Court’s concern and asked the parties to provide

the court with more information pertaining to the inclusion of lawyers in the class. Any

additional information provided by the parties does not appear to be included in the

appendix record. Thereafter, during the hearing on WVU Hospitals’ renewed motion to

decertify the class, the circuit court admitted that it made a mistake in the manner in which

it had defined the class with respect to the inclusion of certain lawyers. Ultimately, the

circuit court re-defined the class as follows:

              Any person, who, from January 18, 2008[,] until June 5, 2014,

              (1)    requested in writing copies of patient medical records
                     from Defendant, West Virginia University Hospitals,
                     Inc., including the patient or any person who was an
                     authorized agent or authorized representative of the
                     patient; and

              (2)    paid the fees charged by the Defendant to obtain such
                     requested medical records; and

              (3)    provided however, that attorneys who paid for a client’s
                     medical records in connection with investigation of
                     claims and/or litigation on behalf of that client, but were
                     never repaid for those costs, are specifically excluded
                     from class membership.



              WVU Hospitals argue that the circuit court violated this Court’s mandate in

Gaujot II by failing to give careful consideration to ethical issues implicated by including

lawyers within the class definition. However, WVU Hospitals’ argument appears to extend


                                                 34
beyond ethical concerns, and they now seek to preclude all lawyers from inclusion in the

class. 9 Class Representatives contend that the circuit court did not fail to carefully consider

ethical issues associated with the inclusion of lawyers as class members, but, rather,

responded to the cautionary comments by amending the class definition to exclude lawyers

who paid for a client’s medical records in connection with investigation of claims and/or

litigation on behalf of that client, but were never repaid for those costs.



              First, we do not find footnote 16 of Gaujot II to be part of this Court’s

mandate. Instead, the concern expressed therein is dicta. See Frank A. v. Ames, ___ W. Va.

___, ___ n.17, 866 S.E.2d 210, 226 n.17 (2021) (“It is well settled in our jurisprudence that

‘language in a footnote generally should be considered obiter dicta which, by definition, is

language “unnecessary to the decision in the case and therefore not precedential.”’ State

ex rel. Medical Assurance v. Recht, 213 W. Va. 457, 471, 583 S.E.2d 80, 94 (2003) (citation

omitted).”); W. Va. State Police, Dep’t of Mil. Affs. & Pub. Safety v. J.H. by & through

L.D., 244 W. Va. 720, 734, 856 S.E.2d 679, 693 (2021) (same). Indeed, the comments

made in footnote 16 merely express a concern; they do not decide any issue raised in the




              9
               WVU Hospitals now complain that the class as currently defined would
include lawyers who paid for medical records of a person who was not a client of that
lawyer. Absent an attorney/client relationship, it does not appear that Rule 1.8 of the West
Virginia Rules of Professional Conduct would be implicated.

                                              35
case. This Court observed in Frazier & Oxley that the law of the case doctrine does not

extend to dicta.

              “[D]icta . . . neither creates precedent, In re Kanawha Valley
              Bank, 144 W. Va. 346, 382-83, 109 S.E.2d 649, 669 (1959),
              nor establishes law of the case. Laitram Corp. [v. NEC Corp.,
              115 F.3d 947, 951 (Fed. Cir. 1997)] (“Although the district
              court cites much authority for the proposition that issues
              decided implicitly by courts of appeals may not be reexamined
              by the district court, the rule is actually applicable only to those
              issues decided by necessary implication.”); Simmons v.
              Culpepper, 937 S.W.2d 938, 942 (Tenn. Ct. App. 1996) (“The
              law of the case doctrine does not extend to mere dictum.”).

214 W. Va. at 808-09 n.8, 591 S.E.2d at 734-35 n.8. Thus, even if the circuit court failed

to consider this Court’s cautionary comments in footnote 16 of Gaujot II, that failure did

not violate this Court’s mandate.



              Furthermore, this Court’s comments in footnote 16 specifically interpreted

the class definition as meaning “that an attorney who requests and pays for a client’s

medical records (at least until such time, if any, that the client reimburses the attorney)

would personally be a member of the class and, therefore, a litigant in the action.” Gaujot

II, 242 W. Va. at 64, 829 S.E.2d at 64. The Gaujot II Court then encouraged the circuit

court to give careful consideration to “the question of whether attorneys who pay for their

clients’ records should be included in any class.” Id. This is exactly the question that the

circuit court addressed when it determined to exclude from the class “attorneys who paid




                                              36
for a client’s medical records in connection with investigation of claims and/or litigation

on behalf of that client, but were never repaid for those costs.”



              To the extent that WVU Hospitals now wish to further tweak the class

definition, that should be accomplished in the circuit court, not by repeated petitions

seeking writs of prohibition from this Court encouraging us to micromanage the litigation

below. As we have recognized, “certification is conditional and may be altered, expanded,

subdivided, or vacated as the case progresses toward resolution on the merits.” Syl. pt. 2,

in part, Metro. Life, 196 W. Va. 519, 474 S.E.2d 186. We remind counsel that

              As an extraordinary remedy, this Court reserves the granting
              of [a writ of prohibition] to “really extraordinary causes.” State
              ex rel. Suriano v. Gaughan, 198 W. Va. 339, 345, 480 S.E.2d
              548, 554 (1996) (internal quotations and citations omitted).
              Accordingly, “[a] writ of prohibition will not issue to prevent
              a simple abuse of discretion by a trial court. It will only issue
              where the trial court has no jurisdiction or having such
              jurisdiction exceeds its legitimate powers.” Syl. pt. 2, State ex
              rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425
              (1977). Moreover, “this Court will use prohibition . . . to
              correct only substantial, clear-cut, legal errors plainly in
              contravention of a clear statutory, constitutional, or common
              law mandate which may be resolved independently of any
              disputed facts and only in cases where there is a high
              probability that the trial will be completely reversed if the error
              is not corrected in advance.” Syl. pt. 1, in part, Hinkle v. Black,
              164 W. Va. 112, 262 S.E.2d 744 (1979), superseded by statute
              on other grounds as stated in State ex rel. Thornhill Grp., Inc.
              v. King, 233 W. Va. 564, 759 S.E.2d 795 (2014).




                                              37
State ex rel. Am. Elec. Power Co. v. Nibert, 237 W. Va. 14, 19, 784 S.E.2d 713, 718 (2016).

Accordingly, we find no grounds warranting an extraordinary writ of prohibition as to the

inclusion of attorneys in the circuit court’s definition of class members.



                                             IV.

                                      CONCLUSION

              A writ of prohibition is an extraordinary remedy invoking this Court’s

original jurisdiction, and we do not grant such relief lightly. In their third petition seeking

this extraordinary writ, WVU Hospitals once again challenge the circuit court’s class

certification in an action that originated more than nine years ago. This case has been so

prolonged by these filings, WVU Hospitals now endeavor to benefit from the delays they

themselves created by attempting to apply a newly announced standard for predominance

that was adopted more than six years after the circuit court decided that issue. This is not

a proper use of this Court’s original jurisdiction. As we explain in the body of this opinion,

we find no inadequacy in the circuit court’s findings of commonality and ascertainability.

We further conclude that the circuit court was under no obligation to revisit its

predominance analysis or the class definition under this Court’s prior mandate.

Accordingly, we deny the requested writ of prohibition.



                                                                                 Writ denied.



                                              38